Citation Nr: 1416249	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  08-22 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD) from November 3, 2008.

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to March 1969.  He served in the United States Army and was awarded the Purple Heart Medal and the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied entitlement to an evaluation in excess of 30 percent for the Veteran's service-connected PTSD.  

In March 2010, the RO increased the rating to 50 percent for PTSD.  The 50 percent rating was made effective as of November 3, 2008.  

The Board, in a December 2010 decision, increased the rating for the Veteran's PTSD to 50 percent prior to November 3, 2008.  Entitlement to a rating higher than 50 percent prior to November 3, 2008 was denied.  However, the Board remanded the matter of entitlement to a rating in excess of 50 percent for PTSD from November 3, 2008 for further development.  

The development requested by the Board in the December 2010 remand has been completed, and the matter of entitlement to a rating in excess of 50 percent for PTSD from November 3, 2008 has been returned for further appellate consideration.  The portion of the Board's December 2010 decision that denied entitlement to a rating higher than 50 percent prior to November 3, 2008 was final, and will not be revisited at this time.  

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The Board recognizes that a claim for TDIU may be part of a claim for an increased evaluation if raised by the Veteran or by the evidence.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the claims folder shows that the Veteran submitted a claim for TDIU in December 2011.  He argues that his PTSD prevents him from being employed.  There is no indication this claim has been addressed by the RO in either the claims folder or the electronic record.  Therefore, the issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

From November 3, 2008, the Veteran's PTSD has caused a near continuous state of depression that results in occupational and social impairment with deficiencies in most areas including work, family relations, judgment, thinking and mood, but not total occupational or social impairment.  


CONCLUSION OF LAW

From November 3, 2008, the criteria for a 70 percent rating for PTSD have been met; the criteria for a rating greater than 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 2007, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence, and, as noted, was issued prior to the initial rating decision in this claim.  The letter informed the Veteran that the evidence must show that his PTSD had gotten worse.  Finally, it informed the Veteran how VA determines the disability rating and the effective date.  The Board finds that the duty to notify has been met.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As for the duty to assist, the Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  A request for the Veteran's Social Security Administration (SSA) records was made, and a response was received from SSA that they had no medical records on file.  More recent VA treatment records were obtained pursuant to the Board's December 2010 remand.

As requested by the Board remand, the Veteran has been afforded a new VA examination of his PTSD.  The examination reports contain sufficient evidence to evaluate the Veteran's PTSD in the context of the rating criteria.  Additionally, the record does not suggest that the disability has increased in severity since the most recent February 2011 VA examination.  Thus, there is no indication that there is any relevant evidence outstanding in this claim.

The Veteran has offered testimony at a hearing before the undersigned Acting Veterans Law Judge, and a transcript of this hearing is in the record.  The Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Acting Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  The transcript also reflects that the Acting Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as explained by the United States Court of Appeals for Veterans Claims (Court) in Bryant v. Shinseki, 23Vet. App. 488 (2010).  The Board concludes that the duty to assist has also been met.  

Increased Rating

The Veteran contends that the 50 percent evaluation assigned to his service connected PTSD remains inadequate to compensate him for the level of impairment it produces. 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2 (2013), and to resolve any doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3 (2013). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period.  The RO assigned a staged rating in the Veteran's case. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

As previously noted, the December 2010 Board decision denied entitlement to a rating higher than 50 percent for the period prior to November 3, 2008.  Therefore, this decision will focus on the evidence most probative to the time period from November 3, 2008.  

The Veteran's PTSD is evaluated under Diagnostic Code 9411.  Under that diagnostic code, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (Diagnostic Code 9411) (2013). 

The Board is mindful that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  See Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The evidence includes the report of a VA examination conducted on November 3, 2008.  The Veteran reported feeling depressed and added that he often felt alone.  He often felt tired and sleepy but did not have restful sleep.  The Veteran reported crying spells once or twice a week.  He could concentrate but not for an extended period of time.  His memory was poor as well as his comprehension, and several of the examiner's questions had to be broken down and explained.  The Veteran's energy was low and he was no longer interested in activities such as playing sports, fishing, hunting, and going out.  He had suicidal thoughts maybe a couple of times a month, but denied any plan or intent of self-harm.  The Veteran remained married to the only spouse he had ever had, but he described problems with the marriage and said they spent most of their time in separate rooms.  He had two children and saw one of them about every two weeks.  He was not in close contact with his siblings, and he had no friends.  The Veteran did attend church about once a week.  His psychosocial functional status could be summarized as being extremely isolated and not being involved in leisure activities.  There was no history of suicide attempts or violence.  

On mental status examination, the Veteran was clean and groomed.  He appeared lethargic and fatigued, and it took great effort to conjure up even the most impoverished response.  His speech was soft and whispered, and his energy level was so low he could barely engage at times.  The Veteran's affect was constricted and his mood was depressed.  He was fully oriented, but his thought process was slow.  He did not have any delusions or hallucinations.  Judgment and insight were at least partially intact.  The Veteran had sleep deprivation.  He did not have any inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal or suicidal thoughts, or episodes of violence.  Impulse control was good, and he was able to maintain his personal hygiene and perform his activities of daily living.  His presentation was depressed and as if in a lethargic fog.  His remote memory was mildly impaired.  The Veteran's PTSD symptoms included recurrent distressing dreams; efforts to avoid thoughts and feelings that allow recollection of the trauma; difficulty falling or staying asleep; irritability; social detachment; and nightmares three to four times a week.  The Veteran was working and had been with the same company for over 20 years.  He had missed time over the last year but other than medical appointments this was not due to his PTSD.  The diagnosis was PTSD, chronic and severe with depression.  The Veteran's score on the Global Assessment of Functioning (GAF) scale was 45.  

VA treatment records dating from November 2008 to February 2010 show that the Veteran attended group therapy and was seen by a psychiatrist on a periodic basis.  A psychiatric consultation dated November 4, 2008, which was the day following the VA examination, noted that the Veteran was positive for psychomotor retardation, as did a January 2009 consultation.  Otherwise, his symptoms continued to be as described at the November 3, 2008 VA examination for many months afterwards.  His GAF scores were estimated to be 45 to 50 on November 4, 2008; 40 to 45 on December 2, 2008 and again on January 6, 2009; and 50 on March 4, 2009.  

At a November 24, 2009 VA psychiatric consultation, the Veteran reported that his medications were helping his PTSD and depression.  He had only intermittent depression, and denied a depressed mood at the moment.  He did not report any flashbacks or intrusive thoughts of Vietnam.  He only slept 3 to 4 hours a night but said this was enough for him.  The Veteran denied suicidal and homicidal ideations, and continued to work full time as a fork lift operator.  On mental status examination the Veteran was alert and attentive; had appropriate hygiene and grooming; did not have any psychomotor agitation or abnormal movements; had normal speech and thought process; no auditory or visual hallucinations; and no suicidal or homicidal ideations, intent, or plan.  His judgment and insight were good.  The Veteran's GAF score was 55.  

The Veteran continued to attend group therapy throughout 2010.  No changes in his symptoms were described.  

The Veteran's most recent VA examination was conducted in February 2011.  The claims folder was reviewed by the examiner.  He was on medications for depression but could not remember their names and often forgot to take them.  He was not receiving individual psychotherapy but enjoyed his group therapy.  He reported daily sleep disturbances, and no interest in his previous hobbies.  The Veteran experienced recurrent and intrusive distressing recollections of his traumatic events, recurrent and distressing dreams, efforts to avoid things that reminded him of his traumatic events, feelings of detachment from others, difficulty sleeping, irritability, problems concentrating, hypervigilance, exaggerated startle response, and a desire to be alone.  He reported forgetting things he was supposed to be doing.  The Veteran had been married over 40 years and denied any problems.  He also worked fulltime at the same job for over 20 years, but reported verbal altercations with co-workers on multiple occasions.  The Veteran was casually dressed with a flat affect, but he was oriented.  His thought process was unremarkable.  He denied panic attacks, obsessive behavior, and homicidal or suicidal thoughts.  The Veteran was able to maintain his hygiene and his activities of daily living.  The diagnosis was PTSD, and the GAF was estimated to be 45.  The examiner opined that the Veteran's PTSD did not result in total occupational and social impairment.  However, the examiner also opined that his PTSD did result in deficiencies in judgment, thinking, family relations, work, and mood, and provided examples of each of these deficiencies.  Finally, the Veteran reported hearing non distinct voices as if in a dream but this would happen when he was awake.  

Virtual VA includes VA treatment records dated September 2011.  The Veteran reported feeling sad most days, with occasional crying spells, fair to poor concentration and memory, loss of interest, fatigue and fair sleep for as long as he could recall.  He reported a history of suicidal thoughts although none at the present time.  The Veteran had exaggerated startle response, hypervigilance, and irritability and anger outbursts at work and home.  He was not currently on any psychiatric medication.  On mental status examination, the Veteran was alert with good eye contact.  He had good hygiene with no abnormal movements.  His speech was soft, his mood depressed, his affect was restricted, there was a paucity of thought process, there were no delusions, and no hallucinations.  The assessment was major depressive disorder, mild, recurrent, and chronic PTSD.  His GAF score was estimated to be 55.  The examiner planned to prescribe medication to treat the Veteran's symptoms. 

After considering this evidence, including statements from the Veteran and his wife, the Board finds that the criteria for a 70 percent rating, but no higher, have been met from November 3, 2008.  The Veteran's symptomatology has been consistent throughout this period with only short periods of marginal improvement or worsening; thus, no additional rating stages are warranted.  However, he has experienced near constant depression throughout this period.  In fact, his depression has often been noted to affect his ability to communicate, and November 2008 records indicate that the Veteran's speech was so lethargic and his energy level so low that he was reported to have psychomotor retardation.  The Veteran has been married for over 40 years but he describes isolating from his wife on most of the examination reports, little to no relationships with the rest of his family, no friends, and no interests in any of his former hobbies.  The February 2011 examiner opined that the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas including work, family relations, judgment, thinking and mood.  This meets the criteria for a 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board has considered entitlement to a 100 percent rating but these criteria have not been met for any portion of the relevant period.  A 100 percent rating requires total occupational and social impairment.  The February 2011 VA examiner opined that the Veteran's impairment was not total, and the Board agrees when considering the evidence of record.  The evidence shows that Veteran has been married to the same woman for over 40 years and he has held the same job for over 20 years.  He has never demonstrated gross impairment of his thought processes, grossly inappropriate behavior, a persistent danger of hurting himself or others, or an inability to perform his activities of daily living.  While the Veteran appeared to report hallucinations at the end of the February 2011 examination, these cannot be characterized as persistent as the Veteran denied such both before and after this examination.  The Veteran experiences many symptoms attributable to his PTSD such as irritability, sleep impairment, and avoidance of thoughts that remind him of traumatic events in service.  However, the fact that he has been married for 40 years and worked the same job for 20 years is highly probative evidence that neither his occupational or social impairment is total.  

The Veteran's GAF scores ranged from 40 to 55 during this period.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  

A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF score of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorder (DSM) at 32 (4th ed.) (1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 (2013).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Board finds that these scores support the 70 percent rating, and do not provide a basis for a higher rating.  The Veteran never received a specific GAF score as low as 40 during this period; rather, the examiner estimated that the GAF score was in the range from 40 to 45 on two occasions approximately one month a part in December 2008 and January 2009.  All over scores have ranged from 45 to 55 during the appeal period.  While the GAF scores are helpful, they are not dispositive, and it should be noted that the same examiner who assigned a GAF of 45 also found that the Veteran did not have total occupational and social impairment.  The Board continues to find that the fact the Veteran worked full time and remained married throughout the appeal period to be the key factor in determining that the Veteran does not have total occupational and social impairment. 

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for PTSD.  In the evaluation of psychiatric disabilities, it is important to remember that the symptoms listed in the rating criteria are just examples, and it is the level of impairment that governs.  See Mauerhan, 16 Vet App at 442-43.  The scheduler criteria are not inadequate, in that it provides a higher rating for total occupational and social impairment.  Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment due to these service-connected disabilities.  He has not been hospitalized for his PTSD.  Additionally, the evidence tends to show that the Veteran has been employed even when experiencing the PTSD symptomatology.  He is able to perform all activities of daily living.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

For all the foregoing reasons, the Board finds that the Veteran is entitled to an evaluation of 70 percent, but no higher, from November 3, 2008.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against an even higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A 70 percent rating for PTSD, but no higher, is granted from November 3, 2008, subject to the laws and regulations governing the payment of monetary awards.  


REMAND

The Veteran submitted a claim for TDIU due to PTSD in December 2011.  As previously noted, a claim for TDIU may be part of a claim for an increased evaluation if raised by the Veteran or by the evidence.  See Rice, 22 Vet. App. at 447.

The RO has not been provided an opportunity to consider the Veteran's claim for TDIU.  Accordingly, this issue is REMANDED for the following actions:

After undertaking any development deemed necessary and providing sufficient notice of how to substantiate the claim, to include but not limited to obtaining opinions as to whether or not the Veteran's service-connected disabilities combine to preclude substantially gainful employment, adjudicate his claim for TDIU.  If the benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court of for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


